Citation Nr: 0909812	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-37 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling prior to August 24, 2005.

3.  Evaluation of PTSD, rated as 50 percent disabling from 
August 24, 2005.

4.  Entitlement to a total rating based on unemployability 
due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to October 
1977 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Tx.  

The issues of entitlement to an evaluation in excess of 50 
percent for PTSD and for a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss is the result of acoustic trauma 
in service.

2.  Left ear hearing loss is the result of acoustic trauma in 
service.

3.  For the period prior to August 24, 2005 PTSD was 
manifested by sleep disturbance, nightmares, flashbacks, 
anxiety, irritability, anger management problems, avoidance, 
and intrusive memories.




CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was incurred in wartime 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).

2.  Left ear hearing loss disability was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).

3.  For the period prior to August 24, 2005, the criteria for 
a 50 percent evaluation for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.125, 4.123, 4.127, 
4.129, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

 A letter dated in February 2004 explained the evidence 
necessary to substantiate a claim for service connection.  
The Veteran was asked to provide additional information on 
evidence he had previously identified.  He was also asked to 
submit medical findings pertaining to his claimed 
disabilities.  The evidence of record was listed and the 
Veteran was told how VA would assist him in obtaining further 
relevant evidence.

In August 2004 the Veteran was advised of the evidence 
necessary to support his claim of entitlement to service 
connection for PTSD.  The evidence of record was listed and 
he was told how VA would assist him.

In April 2008 the Veteran was asked for additional evidence 
concerning his employment.  

In June 2008 the Veteran was provided with the rating 
criteria for PTSD.  He was also advised of the general manner 
in which VA determines disability ratings and effective 
dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board observes that the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for PTSD.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  The 
notice provided in August 2004 predated the grant of service 
connection.  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.  In any 
event, the Veteran has also been advised of the specific 
diagnostic criteria pertaining to his service-connected PTSD.

With respect to VA's duty to assist, the Board notes that VA 
examinations were conducted and treatment records have been 
associated with the claims file.  The Board finds that such 
examinations were adequate, in that they were conducted by 
neutral, skilled providers who accurately recited the 
Veteran's history and provided in depth examinations of the 
claimed disabilities.  The Veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.


Analysis

Service Connection for Bilateral Hearing Loss Disability

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for certain chronic 
disorders such as organic diseases of the nervous system that 
have manifested to a compensable degree of 10 percent or more 
within one year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Further, to establish service connection for hearing loss 
disability, the Veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Hearing conservation data recorded during the Veteran's 
service indicates that in July 1977, puretone thresholds were 
measured as follows on audiometric testing:




HERTZ





1000
2000
3000
4000

Right

0
0
5
0

Left

0
0
10
0


In February 1981 the Veteran denied hearing loss.  
Audiometric testing was not conducted at that time.

In August 1982, the Veteran again denied hearing loss.  
Puretone thresholds were as follows:




HERTZ





1000
2000
3000
4000

Right

0
0
15
15

Left

10
5
15
20



The Veteran's hearing acuity was not  measured in August 
1983.  He denied hearing loss.

In September 1984, puretone thresholds were measured as 
follows:




HERTZ





1000
2000
3000
4000

Right

0
-10
5
Error

Left

5
0
0
30


The Veteran denied hearing loss in October 1984.

In October 1986 the Veteran again denied hearing loss.  He 
noted that his occupation was postal supervisor.  His hearing 
acuity was not measured.

The record does not contain a record of audiometric testing 
at the time of the Veteran's discharge from active service in 
1991.  However, he was noted to pass the whispered voice 
test.  At that time, he denied hearing loss.

On physical examination in February 1997, audiometric testing 
revealed the following puretone thresholds:






HERTZ





1000
2000
3000
4000

Right

0
5
20
30

Left

10
5
20
50


On VA examination in August 2005, the Veteran reported very 
significant military noise exposure from various types of 
weapons.  He noted that he used hearing protection most of 
the time, but ear protection was frequently not available 
during his service in the Gulf War.  He indicated that he 
served just behind the front lines and had significant noise 
exposure from a combination of explosions and small arms 
fire.  He denied any significant nonmilitary noise exposure.  
Audiometric testing revealed the following puretone 
thresholds:




HERTZ





1000
2000
3000
4000

Right

5
10
25
45

Left

5
10
30
50


Speech recognition scores were 100 percent bilaterally.  The 
examiner noted that his review of the service treatment 
records was negative for hearing loss, but also noted that 
audiometric testing was not performed on separation from 
service in 1991 at the conclusion of his deployment during 
the Gulf War.  He pointed out that there was a 50 decibel 
threshold shift at 4000 Hz in the left ear on testing 
performed in February 1997.  He indicated that thresholds in 
the right ear were normal for rating purposes on that date.  
He concluded that he would be unable to know one way or 
another what the level of hearing might have been in the 
Veteran's left ear a the conclusion of his deployment in 
1991.  He opined that, based on the available evidence, that 
it was at least as likely as not that left ear hearing loss 
was related to acoustic trauma during the Gulf War.  He also 
opined that, since the Veteran had normal hearing thresholds 
in his right ear in 1997, the current right sided hearing 
loss was incurred subsequent to 1997 and that it was less 
likely than not that the right sided hearing loss was related 
to service.  

Having carefully reviewed the record, the Board has 
determined that service connection is warranted for hearing 
loss in the left ear.  As discussed, there is evidence of 
acoustic trauma and the VA examiner concluded in his well 
reasoned opinion that it was at least as likely as not that 
the Veteran's left ear hearing loss was due to acoustic 
trauma during active service.  Accordingly, service 
connection for left ear hearing loss disability is granted.

The Board has also concluded that service connection is in 
order for the right ear hearing loss disability.  In this 
regard, the Board acknowledges the Veteran's report of noise 
exposure during the Gulf War, without use of hearing 
protection.  The Board observes that a VA examiner has opined 
that the Veteran's right ear hearing loss is not related to 
service.  His opinion included consideration of in-service 
noise exposure, but also noted that the 1997 physical 
examination report revealed normal hearing thresholds.  
However, his interpretation of the 1997 evidence is legally 
incorrect.  Although the appellant did not have disability in 
the right ear in 1997, his acuity was not normal at 4000 
Hertz.  See Hensley citation omitted.  We shall not remand 
for clarification.  Rather, we shall attached the same 
reasoning used for the opposite side on the right. 

Evaluation of PTSD prior to August 24, 2005

For the period prior to August 24, 2005 the Veteran's PTSD is 
evaluated as 30 percent disabling.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, for the period in question the 
disability has not significantly changed and a uniform 
evaluation is warranted.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

PTSD is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 
9411, and is subject to the criteria listed under the General 
Rating Formula for Mental Disorders.  The General Rating 
Formula provides a 10 percent evaluation for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2008).

The rating formula provides a 30 percent evaluation when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers).  Id.  

A VA treatment record dated in September 2003 indicates that 
the Veteran appeared guarded.  His mood was depressed.  He 
denied suicidal and homicidal ideation or intent.  His 
thoughts were logical and coherent.  There was no evidence of 
psychotic processes.  He was oriented and his memory was in 
tact.  He had little insight into his depression.  Impulse 
control was good.  He reported that his family and friends 
had told him that he had changed since returning from the 
war, and that he was more irritable.  The pertinent initial 
diagnoses were depressive disorder not otherwise specified 
and rule out PTSD.  The provider assigned a GAF score of 51.

In October 2003 the Veteran reported problems with sleep, 
decreased energy, difficulty concentrating, easy 
irritability, racing thoughts, need for less sleep, mood 
swings, and crying spells.

In August 2004 the Veteran reported that his symptoms had not 
decreased and that he had nightmares and flashbacks.  

In September 2004 the Veteran described increasing pressure 
at work.  The provider noted that the Veteran was a senior 
supervisor with the U.S. Postal Service.  He noted that the 
stress had triggered parallel thoughts and emotions from the 
Gulf War when the Veteran felt on edge, trapped, and that the 
only recourse was to strike back.  The Veteran agreed to a 
plan for his safety and others.

In October 2004 the Veteran complained of disturbed sleep.  
He related that he was on sick leave from work due to 
excessive stress. 

On VA examination in January 2005, the examiner reviewed the 
Veteran's history.  A comprehensive mental status examination 
was not reported.  He noted that the Veteran presented with 
"the usually heard routine type of complaints" such as 
nightmares, flashbacks, sleep disturbances, and irritability.  
The examiner did not report any further information regarding 
the Veteran's cognitive functioning.  The diagnoses were PTSD 
and depression.  The examiner determined that the Veteran's 
GAF score was between 50 and 55.  

A January 2005 letter from the Veteran's treating VA 
psychologist indicates that the Veteran's recent history was 
most significant for increased arousal, with symptoms of 
anger including violent retaliation at work, exaggerated 
startle response, hyper vigilance, and sleep disturbance.  He 
noted that the Veteran had reported intrusive Gulf War 
related memories, violent nightmares, avoidance of related 
stimuli and thoughts, and decreased interest and involvement 
in previously enjoyed activity.  The psychiatrist concluded 
that the Veteran's current constellation of symptoms and risk 
for further exacerbation required a continuation of his 
medical authorized absence from work.  

An additional VA psychological examination was carried out in 
August 2005.  The Veteran's history was reviewed.  The 
Veteran reported that he had not worked since 2004.  He 
stated that his current medications provided some relief of 
his anxiety and depression, but did not help with his sleep 
or anger problems.  He reported middle insomnia and 
nightmares two times per week.  He indicated that he startled 
easily.  He denied flashbacks since he left his job.  
Objectively, the Veteran presented as calm, cooperative, and 
stable, but at times was somewhat anxious and hyperactive.  
He was articulate, verbal, coherent, and relevant.  He 
exhibited good social skills.  He was oriented and his affect 
was excited.  His reasoning was good.  There was no 
psychomotor slowing or agitation.  Concentration was good.  
Sensorium was clear.  The Veteran endorsed an inability to 
deal well with stress and indicated that he became anxious 
and avoided stressful situations.  He indicated obsessional 
ideation, noting that he tended to become irritated and throw 
things away.  He stated that he did not like to show emotion.  
He denied hallucinations.  He stated that he had antagonism 
toward his supervisor at work.  He endorsed past homicidal 
ideation but stated that he had not acted.  The examiner 
concluded that the Veteran had a serious condition that 
affected his personal, social, and occupational functioning.  
He opined that it was as likely as not that the Veteran was 
unemployable.  The diagnoses included PTSD and the examiner 
assigned a GAF score of 50.

Having reviewed the evidence pertaining to this period, the 
Board has concluded that a 50 percent evaluation is 
warranted.  In this regard, the Board notes that during the 
period in question, the Veteran reported sleep disturbance, 
flashbacks, nightmares, intrusive thoughts, startle response, 
avoidance, anxiety, severe irritability, anger control 
problems, and social isolation.  The Veteran indicated that 
he had difficulty getting along with others, especially in 
the work place.  This is reinforced by evidence that the 
Veteran was on a medically authorized absence from his work.  
Objectively, the record shows that the Veteran has 
experienced stress and conflict at work.  He was noted to 
find less pleasure in previously pleasurable activities.  He 
repeatedly reported anxiety and depression, as well as 
exaggerated startle response and avoidance.  In essence, the 
record demonstrates hat the Veteran's symptoms prior to 
August 24, 2005 were remarkably similar to those found on the 
August 24, 2005 examination, which was the basis for the 
grant by the AOJ of a 50 percent evaluation.  Accordingly, 
the Board finds that for the period prior to August 24, 2005, 
a 50 percent evaluation is appropriate.  

The Board notes that it will not address the issue of whether 
an evaluation higher than 50 percent is warranted at this 
time, as that issue is the subject of the remand below.


ORDER

Entitlement to service connection for right ear hearing loss 
disability is granted.

Entitlement not service connection for left ear hearing loss 
is granted.

Entitlement to an evaluation of 50 percent for PTSD, for the 
period prior to August 24, 2005 is granted, subject to the 
controlling regulations applicable to the award of monetary 
benefits.


REMAND

The Veteran seeks a higher evaluation for PTSD as well as 
total evaluation based on unemployability (TDIU).  In an 
October 2008 statement he argued that although he was 
pursuing further education in a VA vocational rehabilitation 
program, he was uncertain whether such would result in 
employability.  He noted that his schooling was stressful and 
had placed a strain on his marriage and social relationships.  
He also noted that he had taken many of his classes on line 
in order to avoid social contact and problems with being in 
public.  He related that he had anxiety when faced with a 
deadline or assignment.  The Board has concluded that a 
review of the Veteran's vocational rehabilitation file might 
provide valuable information regarding the Veteran's current 
employability status.  Accordingly, it should be obtained for 
review.  

The August 2008 VA examiner concluded that the Veteran was 
not unemployable, but recommended against his working in a 
high stress environment that would require him to manage 
others.  However, in an October 2008 letter, the Veteran's VA 
treating psychiatrist indicated that the Veteran's anxiety 
might inhibit his interview success, and that should he 
obtain a job, the Veteran might be at risk for a recurrence 
of acute anxiety and aggressive thoughts.  He stated that the 
Veteran was vulnerable to break through anxiety and 
aggressive thoughts, particularly in evaluative work 
situations.  He concluded that the Veteran's ability to 
obtain and maintain employment was more likely than not 
significantly reduced due to his continued PTSD and 
depressive symptoms, risk for further exacerbation, and 
potential for aggressive ideation in response to job stress.  
In light of this apparent conflict, the Board has determined 
that an additional VA examination should be conducted, and 
that such examination should include review of the Veteran's 
vocational rehabilitation file.

In light of the above discussion, the Board has determined 
that additional development is necessary in this case.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the Veteran's VA vocational 
rehabilitation records.

2.  Schedule the Veteran for a VA 
examination by a psychiatrist to 
determine the extent of his PTSD.  All 
appropriate testing should be carried 
out, to include an interview and a 
comprehensive mental status examination.  
The claims file and the Veteran's 
vocational rehabilitation records should 
be made available to the examiner for 
review.

Upon review of the record and examination 
of the Veteran, the examiner should set 
forth all manifestations of the Veteran's 
PTSD and discuss the impact of such 
symptoms on the Veteran's social and 
occupational functioning.  A Global 
Assessment of Functioning score should be 
assigned, and the examiner should explain 
the basis for such score.

The examiner should specifically address 
whether the Veteran's PTSD and hearing 
loss renders him unable to obtain or 
maintain substantially gainful 
employment.  A discussion of the complete 
rationale for all opinions expressed 
should be included in the examination 
report.

3.  The AOJ must implement the grant of 
service connection for hearing loss and 
consider such disability in regard to the 
claim for TDIU.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


